Andrews, P. J.
The plaintiffs were tenants of the defendant, .and deposited with the defendant the sum of $280 to be held as security for the faithful performance of the covenants of the lease, including the covenant to make their own repairs and leave the building in as good state and condition as they found it, damages by the elements excepted. In August, 1900, the plaintiffs were dispossessed because of failure to pay the rent for that month, and it was conceded upon the trial that such dispossession .annulled the lease. It was also conceded by the plaintiffs that the defendant was entitled to deduct $140 from such deposit, for the unpaid August rent. Hineteen dollars also came to defendant’s hands from a subtenant named Weiss, so that defendant had then left in his hands $159. The recovery of this $159 was resisted by the defendant upon the ground that the plaintiffs, when they quitted the premises, left them in such .a bad condition, and apparently committed so much willful damage, that the defendant was obliged to expend over $300 for repairs. The case was tried before a justice and a jury, and upon conflicting evidence the jury brought in a verdict in plaintiffs’ .favor for the sum of $119, and from the judgment entered upon such verdict this appeal is taken.
Ho exceptions were taken upon the trial by the appellant’s •counsel which require notice, and as the evidence was conflicting, it cannot be said that the jury acted arbitrarily or capriciously, or that any substantial injustice has been done which requires that a new trial should be granted.
O’Gorman and Blanchard, JJ\, concur.
Judgment affirmed, with costs.